December 1, 1915. The opinion of the Court was delivered by
The question is, whether under the agreed facts of the case the defendant having been held liable for the negligent killing of an employee is now liable to his administratrix for any benefit which may be due to the estate of the deceased as a member of the defendants' relief department.
The sum in issue is about two hundred and fifty dollars.
These are the essential facts: The deceased was a switchman for defendant and became a member of the defendants' relief department in 1899, and was in good standing at his death; he met his death in 1901; the action therefor was begun in 1902; judgment therefor was recovered in 1906, and affirmed on appeal in 1907, and satisfied by payment the same year.
The Circuit Court concluded, that as McDaniel met his death in 1901 and suit was commenced early in 1902, both events happening before the statutes of 1903 and 1905 (24 Stats. 79 and 962, Civil Code 1912, sec. 2808) were enacted, these statutes need not be considered as having any force or effect in this case, as the rights of the parties were fixed before the enactment of the statutes.
We see no ground to differ with that Court, and we concur in the grounds upon which he has put his judgment.
We are, therefore, of the opinion that the judgment below must be affirmed, and it is so ordered.
MR. CHIEF JUSTICE GARY and MESSRS. ASSOCIATE JUSTICES HYDRICK and WATTS concur in the opinion of the Court.
MR. JUSTICE FRASER, being disqualified, took no part in the consideration of this case. *Page 525